Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawing objection is withdrawn.

Response to Arguments
Applicant's arguments filed 07/07/2022 have been fully considered but they are not persuasive. With respect to claim 1, Applicant argues that “Claim 1 recites, “radiation absorbing material to modify the radio frequency signal.” In support of the rejection, the Office cites to the radiation absorbing material 14 of Chin. The Office then asserts, without citation to Chin, that the function of the radiation absorbing material 14 is to “modify MMW signal by extracting noise.” This is improper speculation and is inaccurate. The purpose of the radiation absorbing material 14 as used in the Chin anechoic chamber is to reduce reflection of electromagnetic waves from the walls of the anechoic chamber. The purpose is not to extract noise from the radio frequency signal. Again, Chin provides no teaching that the purpose of the radiation absorbing material 14 is to extract noise from the radio frequency signal. Thus, Chin fails to teach, “radiation absorbing material to modify the radio frequency signal” as recited in claim 1. Hence, the Office fails to cite to a reference that teaches each of the limitations of claim 1. Thus, the Office fails to state a prima facie case of anticipation with respect to claim 1. Therefore, Applicant requests withdrawal of the rejection, reconsideration, and allowance of claim 1”. The Examiner disagrees because conventional absorbing material as further stated at ¶0005 of Chin, absorbs/extracts radiated MMW signal to attenuate MMW signal. Fig. 3 uses the absorbing material, however silent about the function of radiation absorbing material 14 at ¶0024. Since absorbing material is conventional and absorbs radiated MMW signal to attenuate MMW signal, the Examiner believe that modifying the radio frequency signal using radiation absorbing material 14 as claimed is disclosed by Chin. With respect to claim 2, Chin at paragraph ¶0005 states “… The conventional MMW test equipment adopts the most common test setup, and includes: a radio frequency (RF) anechoic test room; a test antenna disposed in the RF anechoic test room for radiating an MMW signal from a signal source, e.g., a 60 GHz signal; and an electromagnetic wave absorption material, such as one or more stacks of paper sheets chosen for cost considerations, disposed in the RF anechoic test room and serving as an attenuator for attenuating a power level of the MMW signal radiated by the test antenna.” Therefore, arguments about connection of prior art and system of fig. 3 are not persuasive because Fig. 3 uses the radiation absorbing material 14 which absorbs radiated MMW signal to attenuate MMW signal.

With respect to Ying reference for claim 1 applicant argues that an auxiliary line 2 appears to a power line – not a caring signal caring line, transmit power at high frequency and does not covey information. Therefore, a reference that teaches transmitting power at high frequency does not teach a “waveguide/transmission line to carry a radio frequency signal.” The Examiner disagrees because given broadest reasonable interpretation to the power line and the high frequency as further disclosed by Ying and admitted by Applicant, they reads on waveguide/transmission line and radio frequency respectively as claimed. In response to applicant's argument that the Ying fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., signals convey information) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Another translation of the reference Ying is attached herewith. Ying at Abstract discloses “the line 2 is provided with a high-frequency power detection terminal 5 at one end and a terminator 6 which absorbs and removes unnecessary high-frequency power is connected to the other end.” The Examiner therefore believes that absorbing material used in terminator 6 reads on claim limitation.

With respect to Tsutsumi reference about claim 1, Applicant argues that “the element having reference number 6 is a Lead Frame. Tsutsumi fails to provide a teaching that Lead Frame 6 includes a “waveguide/transmission line” as recited in claim 1. Hence, the Office fails to cite to a reference that teaches each of the limitations of claim 1.” The Examiner disagrees, because lead frame 6 is used to pass high frequency signals, see Abstract of Tsutsumi. Therefore, Tsutsumi discloses waveguide/transmission line as claimed. Also, at claim 5, Applicant recites the limitation the circuit including a waveguide/transmission line is a lead frame, means Lead Frame can be a circuit. Higher quality translation are attached herewith. Regarding claim 6, Applicant argues that Lead Frame 6 is not PCB trace. The Examiner disagrees, because given broader interpretation to the phrase “trace”, it reads on Lead Frame 6 because they both (trace and Lead Frame) are conductors that carry signal(s). Regarding claim 17, Applicant argues that Lead Frame 6 is not waveguide/transmission line. The Examiner disagrees because given broader interpretation to the phrase “waveguide/transmission line”, it reads on Lead Frame 6 because they both (waveguide/transmission line and Lead Frame) are conductors that carry signal(s). 
Regarding claim 7, Applicant argues that “There is no teaching or suggestion that “the frame assembly” should provide a ground reference for the lead frame recited in claim 7. Thus, neither Tsutsumi nor McCormack, either alone or in combination, teach or suggest, “the frame assembly to provide a ground reference for the lead frame.””. The Examiner disagrees because the frame assembly 203 as explained at ¶0040, ¶0044 by McCormack discloses claimed limitation i.e, a frame assembly disposed near the lead frame, the frame assembly to provide a ground reference for the lead frame.
Regarding claim 8, Applicant argues that a ground plane 210 of McCormack is not a power supply. The Examiner disagrees because both power supply and ground plane carries the signal(s), are conductors, and ground plane carries power are known to a person having ordinary skill in the art. Broadly power supply can be interpreted as ground plane because ground plane carries the power to. Therefore, McCormack discloses claimed limitation. 
Regarding claim 9, Applicant argues that “The office fails to identify text or teachings in Tsutsumi or McCormack that teach or suggest “wherein the radiation absorbing material is disposed in contact with and adjacent to the frame assembly””. The Examiner disagrees because under comprising clause the Tsutsumi can be modified using teaching of McCormack i.e. the frame assembly as taught by McCormack can be in contact with and adjacent to the radiation absorbing material as taught by Tsutshumi for the advantages that McCormack has to offer i.e to provide an electrical ground and to minimize the cross talk (see ¶0044 and Abstract). Therefore, the Examiner believes that modified Tsutsumi discloses all the limitations of claim 9.
Regarding claim 16, Applicant argues that “Applicant disagrees that Tsutsumi discloses all the elements of claim 16. Tsutsumi fails to describe a waveguide/transmission line, so Applicant disagrees that this teaching of McCormack can be applied to Tsutsumi. Further, the teachings of McCormack are not directed to waveguide/transmission line structures.” The Examiner disagrees because lead frame 6 is used to pass high frequency signals, see Abstract of Tsutsumi. Therefore, Tsutsumi discloses waveguide/transmission line as claimed. McCormack at ¶0040 discloses a waveguide/transmission line i.e. a lead frame. Therefore, the Examiner believes that combination as used to reject claim 16 reads on all the limitations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chin (US 2015/0048980 A1).
Regarding claim 1, Chin at fig. 3 discloses a circuit assembly comprising: a circuit including a waveguide/transmission line [3 for MMW source and Abstract] including a waveguide/transmission line end [2], the waveguide/transmission line to carry a radio frequency signal [60GHz, ¶0024]; and a radiation absorbing material [14] in contact with or in close proximity [as shown] with the waveguide/transmission line, the radiation absorbing material to modify the radio frequency signal [modify MMW signal by extracting noise etc].
Regarding claim 2, Chin at fig. 3 discloses the circuit assembly of claim 1, the radiation absorbing material to attenuate the radio frequency signal [¶0005].

Claim 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ying (JP H01261479 A).
Regarding claim 1, Ying at fig. 1 discloses a circuit assembly comprising: a circuit [2] including a waveguide/transmission line including a waveguide/transmission line end [end of 2 near 6], the waveguide/transmission line to carry a radio frequency signal [high frequency]; and a radiation absorbing material [material of terminator 6] in contact with [as shown] or in close proximity with the waveguide/transmission line, the radiation absorbing material to modify [using 6] the radio frequency signal.
Regarding claim 3, Ying discloses the circuit assembly of claim 1, the radiation absorbing material to terminate [using terminator 6, see Abstract] the radio frequency signal.

Claims 1-6 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsutsumi (JP H06181123 A).
Regarding claim 1, Tsutsumi at fig. 1-3 discloses a circuit assembly comprising: a circuit [6] including a waveguide/transmission line including a waveguide/transmission line end [end of 6 near 1], the waveguide/transmission line to carry a radio frequency signal [high frequency]; and a radiation absorbing material [ferrite 1] in contact with or in close proximity [as shown] with the waveguide/transmission line, the radiation absorbing material to modify [by absorbing noise] the radio frequency signal.
Regarding claim 2, Tsutsumi discloses the circuit assembly of claim 1, the radiation absorbing material [ferrite] to attenuate [by absorbing] the radio frequency signal.
Regarding claim 3, Tsutsumi discloses the circuit assembly of claim 1, the radiation absorbing material [ferrite] to terminate [by absorbing] the radio frequency signal.
Regarding claim 4, Tsutsumi discloses the circuit assembly of claim 1, wherein the radio frequency signal [high frequency] includes a high-frequency signal and a direct current signal, the radiation absorbing material [ferrite] to form a choke to extract the direct current signal [DC noise of radiation].
Regarding claim 5, Tsutsumi discloses the circuit assembly as recited in claim 1, wherein the circuit is a lead frame [6].
Regarding claim 6, Tsutsumi discloses the circuit assembly as recited in claim 1, wherein the circuit is a PCB trace [6 with 7].
Regarding claim 17, Tsutsumi discloses method comprising: applying a high frequency signal to a circuit assembly including a circuit [6] including a waveguide/transmission line and a radiation absorbing material [1], the radiation absorbing material in contact with or in close proximity with the waveguide/transmission line; and attenuating or radio frequency choking [by absorbing] the high frequency signal with the radiation absorbing material.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10, 13-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tsutsumi as applied to claim5 and 1 above, and further in view of McCormack et al. (US 2015/0111496 A1), hereafter McCormack.
Regarding claim 7, Tsutsumi discloses all the elements of the circuit assembly as recited in claim 5. Tsutsumi is silent about a frame assembly disposed near the lead frame, the frame assembly to provide a ground reference for the lead frame. McCormack at fig. 2 discloses a frame assembly [203] disposed near the lead frame [318 of 300/200], the frame assembly to provide a ground reference [via 210] for the lead frame. McCormak also discloses absorbing plates 1711-1713 to absorb EHF signals (see Abstract). It would have been obvious to a person having ordinary skill in the art before the effective filing date to add frame assembly to the circuit assembly of Tsutsumi to obtain advantages that McCormack have to offer i.e. provide an electrical ground (see ¶0044) and to minimize the cross talk (see Abstract).
Regarding claim 8, Tsutsumi discloses all the elements of the circuit assembly as recited in claim 5. Tsutsumi is silent about a frame assembly disposed near the lead frame, the frame assembly including a power supply. McCormack at fig. 2 discloses a frame assembly [203] disposed near the lead frame [318 of 300/200], the frame assembly including a power supply [ground plane 210 as power supply]. It would have been obvious to a person having ordinary skill in the art before the effective filing date to add frame assembly to the circuit assembly of Tsutsumi to obtain advantages that McCormack have to offer i.e. provide an electrical ground (see ¶0044).
Regarding claim 9, modified Tsutsumi discloses the circuit assembly as recited in claim 7, wherein the radiation absorbing material is disposed in contact with and adjacent to the frame assembly.
Regarding claim 10, modified Tsutsumi discloses the circuit assembly as recited claim 7, wherein the frame assembly includes a recess [recess for 1710, see fig. 17A-17B of McCormack], and the radiation absorbing material [1710, ¶0080 of McCormack] is disposed at least partially within the recess.
Regarding claim 13, modified Tsutsumi discloses the circuit assembly as recited in claim 1, wherein the radiation absorbing material absorbs signals having functioning frequencies of between about 37 GHz and about 81 GHz [absorbing 30-300 GHz of EHF signals, ¶0038 and ¶0033 of McCormack].
Regarding claim 14, Tsutsumi discloses the circuit assembly as recited in claim 1, wherein the radiation absorbing material absorbs signals having functioning frequencies of between about 20 GHz and about 40 GHz [absorbing 30-300 GHz EHF signals, ¶0038 and ¶0033 of McCormack].
Regarding claim 16, Tsutsumi discloses all the elements. Tsutsumi is silent about the circuit has an operating frequency and an operating frequency wavelength, and the waveguide/transmission line includes a length greater than 0.1 * operating frequency wavelength. McCormack at ¶0067 suggests width and length determined by wavelength of the signals. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to use teaching of McCormak to determine line length of Tsutsumi.

Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over  Tsutsumi as applied to claim 1 above, and further in view of Yu et al. (CN 100365093 C), hereafter Yu.
Regarding claim 12, Tsutsumi discloses all the elements including the radiation absorbing material absorbs signals. Tsutsumi is silent about said radiation absorbing material absorbs signals having functioning frequencies of in centimeter-wave, millimeter-wave and sub-millimeter wave band. Yu discloses absorbent at centimeter, millimeter and nanometer wave band. Therefore, it would have been obvious to a person having ordinary skill in  the art before the effective filing date to use absorbent of Yu for Tsutsumi, in order to obtain advantages that Yu have to offer i.e. for excellent absorptivity (see paragraph TECHNICAL-FIELD). 
Regarding claim 15, Tsutsumi discloses all the elements including the radiation absorbing material absorbs signals. Tsutsumi is silent about the radiation absorbing material absorbs signals having functioning frequencies of between about 0.4 GHz and about 6 GHz. Yu discloses the radiation absorbing material absorbs signals having functioning frequencies of between about 0.4 GHz and about 6 GHz [50 Mhz to 50 Ghz]. Therefore, it would have been obvious to a person having ordinary skill in  the art before the effective filing date to use absorbent of Yu for Tsutsumi, in order to obtain advantages that Yu have to offer i.e. for excellent absorptivity (see paragraph TECHNICAL-FIELD).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tsutsumi as applied to claim 1 above, and further in view of Diaz (WO 0033414 A2).
Regarding claim 11, Tsutsumi discloses all the elements. Tsutsumi is silent about the circuit includes at least one ring coupler. Use of ring coupler as circuit is old and well known to filter specific frequency from the circuit. Diaz at fig. 13 and 2nd paragraph (lines 15-30) on page 17 discloses ring coupler 1300. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the Tsutsumi with teaching of Diaz in order to obtain advantages that Diaz has to offer i.e. filtering specific frequency (lines 15-30, on page 17).

Allowable Subject Matter
Claims 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: No prior art has been found that meets the limitations of claim 18 calling for a test socket assembly comprising: the radiation absorbing material to attenuate or block the high frequency signal and allow the substantially direct current signal to pass in the waveguide/transmission line, as further defined. Dependent claims 19-20 are also allowed. .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968. The examiner can normally be reached 8:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARESH PATEL/Primary Examiner, Art Unit 2858                                                                                                                                                                                                        



October 20, 2022